            Case 2:21-mc-00044-TLN-CKD Document 4 Filed 03/22/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:21-MC-00044-TLN-CKD
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $40,000.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Karen
18 DeGuzman (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about November 24, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the Federal Bureau of Investigation (“FBI”) with respect to the Approximately $40,000.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on September 15, 2020.

22          2.      The FBI has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A)
23 to all known interested parties. The time has expired for any person to file a claim to the defendant currency

24 under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim to the defendant

25 currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                                Stipulation and Order to Extend Time
            Case 2:21-mc-00044-TLN-CKD Document 4 Filed 03/22/21 Page 2 of 2



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was February 22, 2021.

 3          4.       By Stipulation and Order filed February 23, 2021, the parties stipulated to extend to

 4 March 22, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to April

 8 22, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.       Accordingly, the parties agree that the deadline by which the United States shall be required

12 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

13 the defendant currency is subject to forfeiture shall be extended to April 22, 2021.

14 Dated:        03/22/21                                  PHILLIP A. TALBERT
                                                           Acting United States Attorney
15

16                                                 By:     /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
17                                                         Assistant United States Attorney
18

19 Dated:        03/22/21                                  /s/ Justin L. Ward
                                                           JUSTIN L. WARD
20                                                         Attorney for potential claimant
                                                           Karen DeGuzman
21                                                         (Signature authorized by phone)
22

23

24          IT IS SO ORDERED.

25 Dated: March 22, 2021
                                                          Troy L. Nunley
26                                                        United States District Judge
27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
